DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/21 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDAC HOLDINGS (WO 2019/032882), as disclosed in the IDS.

As to claim 1, IDAC teaches an apparatus for wireless communications at a user equipment (UE) (IDAC, Fig 2, WTRU communicating), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (IDAC, [0254], a processor and memory) to: 
receive a configuration for reporting feedback associated with beam blocking (IDAC, [0156], receive  via RRC signaling for beam failure monitoring (feedback of a blocked/failed beam)); 
perform a decoding process on one or more downlink transmissions received via a plurality of beams (IDAC, [0081], decoding a PDSCH received via beamforming [0079]); 
determine whether a failure of the decoding process is a result of one or more of the plurality of beams being at least partially blocked during the one or more downlink transmissions according to the configuration (IDAC, [0174], determining/declaring beam failure as a result of not successfully decoding (NACK status)); and 
transmit a negative acknowledgement and link adaptation information, wherein the negative acknowledgement is based at least in part on the failure of the decoding process and the link adaptation information is based at least in part on determining whether the one or more of the plurality of beams are at least partially blocked (IDAC, [0171], transmit a HARQ NACK on PUCCH  and BRR (beam recovery request. The NACK based on the beam failing (blocked) and needing beam recovery) .

As to claim 2, IDAC teaches wherein the instructions are further executable by the processor to cause the apparatus to: receive a reference signal, wherein the determining whether the failure of the decoding process is the result of the one or more of the plurality of beams being at least partially blocked during the one or more downlink transmissions according to the configuration is based at least in part on the reference signal (IDAC, [0101], a RS is received for detection of the beam failure), and 
wherein the determine whether the failure of the decoding process is the result of the one or more of the plurality of beams being at least partially blocked during the one or more downlink transmissions according to the configuration comprises: compare a receive power of the reference signal to a threshold; and determine that the one or more of the plurality of beams are blocked based at least in part on the receive power satisfying the threshold (IDAC, [0101], comparing a RSRP to an absolute threshold).

As to claim 3, IDAC teaches wherein the instructions are further executable by the processor to cause the apparatus to: receive a reference signal, wherein the determining whether the failure of the decoding process is the result of the one or more of the plurality of beams being at least partially blocked during the one or more downlink transmissions according to the configuration is based at least in part on the reference signal (IDAC, [0101], a RS is received for detection of the beam failure), and 
wherein the determine whether the failure of the decoding process is the result of the one or more of the plurality of beams being at least partially blocked during the one or more downlink transmissions according to the configuration comprises: compare a receive power of the reference signal to a first threshold and a second threshold; and determine that the one or more of the plurality of beams are partially blocked based at least in part on the receive power satisfying the first threshold and the second threshold (IDAC, [0101], comparing a RSRP to above a predefined threshold and combined with the latest result below another threshold).

As to claim 4, IDAC teaches wherein the instructions to transmit the negative acknowledgement and the link adaptation information are executable by the processor to cause the apparatus to: transmit, via a plurality of uplink beams in a beam sweep, the negative acknowledgement and the link adaptation information based at least in part on determining whether the one or more of the plurality of beams are at least partially blocked (IDAC, [0111], the information is transmitted via beam sweeping to indicate the beam failure (blocked)).

As to claim 5, IDAC teaches wherein the link adaptation information comprises a request for at least one new downlink beam (IDAC, [0111], the request for a new (candidate) beam).

As to claim 6, IDAC teaches wherein the link adaptation information comprises a request for a new modulation and coding scheme and reuse of the plurality of beams (IDAC, [0177], a new modulation and coding scheme and use the same grant).

As to claim 7, IDAC teaches wherein a single control channel message comprises the negative acknowledgement and the link adaptation information (IDAC, [0171][0172], the message comprises a NACK and the feedback/BRR).

As to claim 8, IDAC teaches wherein the instructions to transmit the negative acknowledgement and the link adaptation information are executable by the processor to cause the apparatus to: transmit the negative acknowledgement in a first control channel message; and transmit the link adaptation information in a second control channel message (IDAC, [0171][0172], the message is a NACK on the PUCCH and on a different indication in PUCCH for a BRF request).

As to claim 9, IDAC teaches wherein the instructions to receive the configuration for reporting feedback associated with beam blocking are executable by the processor to cause the apparatus to: receive a radio resource control message comprising an information element for reporting feedback associated with beam blocking (IDAC, [0182], the message is an RRC message for the feedback).

As to claim 10, IDAC teaches wherein the one or more downlink transmissions are semi-persistent transmissions received via the plurality of beams (IDAC, [0176], the resources are SPS transmissions).

As to claim 11, IDAC teaches an apparatus for wireless communications at a base station (IDAC, Fig 2, gNB communicating), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (IDAC, [0254], a processor and memory)to: 
transmit a configuration for reporting feedback associated with beam blocking (IDAC, [0156], transmit  via RRC signaling for beam failure monitoring (feedback of a blocked/failed beam)); 
transmit one or more downlink transmissions via a plurality of beams (IDAC, [0081], a PDSCH transmitted via beamforming [0079]); 
receive a negative acknowledgement and link adaptation information according to the configuration, wherein the negative acknowledgement is based at least in part on a failure of a decoding process and the link adaptation information is associated with at least one of the plurality of beams (IDAC, [0171], receive a HARQ NACK on PUCCH  and BRR (beam recovery request. The NACK based on the beam failing (blocked) and needing beam recovery); 
determine to retransmit at least one of the one or more downlink transmissions based at least in part on the negative acknowledgement (IDAC, [0173], retransmitting the downlink transmission); and 
adjust a communication parameter for retransmission of the at least one of the one or more downlink transmissions based at least in part on the link adaptation information (IDAC, [0173], adjust TB and RV based on the beam failure declaration).

As to claim 12, IDAC teaches wherein the instructions are further executable by the processor to cause the apparatus to: perform a downlink beam sweep procedure for the retransmission of the at least one of the one or more downlink transmissions based at least in part on the negative acknowledgement and the link adaptation information (IDAC, [0171], beam sweeping based on a HARQ NACK on PUCCH  and BRR (beam recovery request. The NACK based on the beam failing (blocked) and needing beam recovery).

As to claim 13, IDAC teaches wherein the configuration for reporting feedback associated with beam blocking comprises a first threshold associated with a beam blocking determination and a second threshold associated with a partial beam blocking determination (IDAC, [0101], comparing a RSRP to above a predefined threshold and combined with the latest result below another threshold)..

As to claim 14, IDAC teaches wherein the instructions to receive the negative acknowledgement and the link adaptation information are executable by the processor to cause the apparatus to: receive, via at least one of a plurality of uplink beams of a beam sweep, the negative acknowledgement and the link adaptation information based at least in part on whether the one or more of the plurality of beams are at least partially blocked (IDAC, [0171], receive a HARQ NACK on PUCCH  and BRR (beam recovery request. The NACK based on the beam failing (blocked) and needing beam recovery).

As to claim 15, IDAC teaches wherein: the link adaptation information comprises a request for at least one new downlink beam, and the communication parameter comprises at least one transmission configuration indicator state (IDAC, [0111], the request for a new (candidate) beam and TA state).

As to claim 16, IDAC teaches wherein: the link adaptation information comprises a request for at least one new downlink beam and reuse of a modulation and coding scheme (IDAC, [0177], a reuse modulation and coding scheme), and the communication parameter comprises at least one transmission configuration indicator state (IDAC, [0111], the request for a new (candidate) beam and TA state).

As to claim 17, IDAC teaches wherein: the link adaptation information comprises a request for updating a modulation and coding scheme and reuse of the plurality of beams, and the communication parameter comprises the modulation and coding scheme (IDAC, [0177], a new modulation and coding scheme and use the same grant).

As to claim 18, IDAC teaches wherein a single control information message comprises the negative acknowledgement and the link adaptation information (IDAC, [0171][0172], the message comprises a NACK and the feedback/BRR).

As to claim 19, IDAC teaches wherein the instructions to receive the negative acknowledgement and the link adaptation information are executable by the processor to cause the apparatus to: receive the negative acknowledgement in a first control channel message; and receive the link adaptation information in a second control channel message (IDAC, [0171][0172], the message is a NACK on the PUCCH and on a different indication in PUCCH for a BRF request).

As to claim 20, IDAC teaches wherein the instructions to transmit the configuration for reporting feedback associated with beam blocking are executable by the processor to cause the apparatus to: transmit a radio resource control message comprising an information element for reporting feedback associated with beam blocking (IDAC, [0182], the message is an RRC message for the feedback).

As to claim 21, IDAC teaches a method for wireless communications at a user equipment (UE) (IDAC, Fig 2, a method at a WTRU communicating), comprising: 
receiving a configuration for reporting feedback associated with beam blocking (IDAC, [0156], receive  via RRC signaling for beam failure monitoring (feedback of a blocked/failed beam)); 
performing a decoding process on one or more downlink transmissions received via a plurality of beams (IDAC, [0081], decoding a PDSCH received via beamforming [0079]); 
determining whether a failure of the decoding process is a result of one or more of the plurality of beams being at least partially blocked during the one or more downlink transmissions according to the configuration (IDAC, [0174], determining/declaring beam failure as a result of not successfully decoding (NACK status)); and
 transmitting a negative acknowledgement and link adaptation information, wherein the negative acknowledgement is based at least in part on the failure of the decoding process and the link adaptation information is based at least in part on determining whether the one or more of the plurality of beams are at least partially blocked (IDAC, [0171], transmit a HARQ NACK on PUCCH  and BRR (beam recovery request. The NACK based on the beam failing (blocked) and needing beam recovery).

As to claim 22, IDAC teaches further comprising: receiving a reference signal, wherein the determining whether the failure of the decoding process is the result of the one or more of the plurality of beams being at least partially blocked during the one or more downlink transmissions according to the configuration is based at least in part on the reference signal (IDAC, [0101], a RS is received for detection of the beam failure), and wherein the determining whether the failure of the decoding process is the result of the one or more of the plurality of beams being at least partially blocked during the one or more downlink transmissions according to the configuration comprises: comparing a receive power of the reference signal to a threshold; and determining that the one or more of the plurality of beams are blocked based at least in part on the receive power satisfying the threshold (IDAC, [0101], comparing a RSRP to an absolute threshold).

As to claim 23, IDAC teaches further comprising: receiving a reference signal, wherein the determining whether the failure of the decoding process is the result of the one or more of the plurality of beams being at least partially blocked during the one or more downlink transmissions according to the configuration is based at least in part on the reference signal (IDAC, [0101], a RS is received for detection of the beam failure), and wherein the determining whether the failure of the decoding process is the result of the one or more of the plurality of beams being at least partially blocked during the one or more downlink transmissions according to the configuration comprises: comparing a receive power of the reference signal to a first threshold and a second threshold; and determining that the one or more of the plurality of beams are partially blocked based at least in part on the receive power satisfying the first threshold and the second threshold (IDAC, [0101], comparing a RSRP to above a predefined threshold and combined with the latest result below another threshold).

As to claim 24, IDAC teaches wherein transmitting the negative acknowledgement and the link adaptation information comprises: transmitting, via a plurality of uplink beams in a beam sweep, the negative acknowledgement and the link adaptation information based at least in part on determining whether the one or more of the plurality of beams are at least partially blocked (IDAC, [0111], the information is transmitted via beam sweeping to indicate the beam failure (blocked)).

As to claim 25, IDAC teaches wherein the link adaptation information comprises a request for at least one new downlink beam (IDAC, [0111], the request for a new (candidate) beam).

As to claim 26, IDAC teaches wherein the link adaptation information comprises a request for a new modulation and coding scheme and reuse of the plurality of beams (IDAC, [0177], a new modulation and coding scheme and use the same grant).

As to claim 27, IDAC teaches a method for wireless communications at a base station (IDAC, Fig 2, gNB communicating), comprising: 
transmitting a configuration for reporting feedback associated with beam blocking (IDAC, [0156], transmit  via RRC signaling for beam failure monitoring (feedback of a blocked/failed beam)); 
transmitting one or more downlink transmissions via a plurality of beams (IDAC, [0081], a PDSCH transmitted via beamforming [0079]); 
receiving a negative acknowledgement and link adaptation information according to the configuration, wherein the negative acknowledgement is based at least in part on a failure of a decoding process and the link adaptation information is associated with at least one of the plurality of beams (IDAC, [0171], receive a HARQ NACK on PUCCH  and BRR (beam recovery request. The NACK based on the beam failing (blocked) and needing beam recovery); 
determining to retransmit at least one of the one or more downlink transmissions based at least in part on the negative acknowledgement (IDAC, [0173], retransmitting the downlink transmission); and 
adjusting a communication parameter for retransmission of the at least one of the one or more downlink transmissions based at least in part on the link adaptation information (IDAC, [0173], adjust TB and RV based on the beam failure declaration).

As to claim 28, IDAC teaches further comprising: performing a downlink beam sweep procedure for the retransmission of the at least one of the one or more downlink transmissions based at least in part on the negative acknowledgement and the link adaptation information (IDAC, [0171], beam sweeping based on a HARQ NACK on PUCCH  and BRR (beam recovery request. The NACK based on the beam failing (blocked) and needing beam recovery).

As to claim 29, IDAC teaches wherein the configuration for reporting feedback associated with beam blocking comprises a first threshold associated with a beam blocking determination and a second threshold associated with a partial beam blocking determination (IDAC, [0101], comparing a RSRP to above a predefined threshold and combined with the latest result below another threshold).

As to claim 30, IDAC teaches wherein receiving the negative acknowledgement and the link adaptation information comprises: receiving, via at least one of a plurality of uplink beams of a beam sweep, the negative acknowledgement and the link adaptation information based at least in part on whether the one or more of the plurality of beams are at least partially blocked (IDAC, [0171], receive a HARQ NACK on PUCCH  and BRR (beam recovery request. The NACK based on the beam failing (blocked) and needing beam recovery).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al (Pub No: 2021/0105171) [0056][0110].
Guo et al (Pub No: 2019/0190582) [0457] [0460]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469